UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q/A (Amendment No. 2) (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53208 SINO GREEN LAND CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 54-0484915 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) Suite 2711A, 27/F, Exchange Tower, 33 Wang Chiu Road, Kowloon Bay, Kowloon, Hong Kong People's Republic of China (Address of principal executive offices, Zip Code) +852-3104-0598 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of each of the issuer's classes of common stock, as of September 30, 2010 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value 147,759,340 TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 Consolidated Balance Sheets as of September 30, 2009 (Unaudited and Restated) and December 31, 2008 (Restated) 2 Consolidated Statements of Income and Other Comprehensive Income for the Three Months and Nine Months Ended September 30, 2009 (Unaudited and Restated) and 2008 (Unaudited and Restated) 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2009 (Unaudited and Restated) and 2008 (Unaudited and Restated) 4 Notes to Consolidated Financial Statements (Unaudited) 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 28 ITEM 4. CONTROLS AND PROCEDURES 28 PART II OTHER INFORMATION ITEM 6. EXHIBITS. 30 EXPLANATORY NOTE This quarterly report on Form 10-Q/A is being filed as Amendment to our quarterly report on Form 10-Q. We are amending this quarterly report to reflect restated financial statements following our determination that the financial statements previously filed with our annual report should not be relied upon for the reasons set forth in our report on Form 8-K, which was filed with the SEC on August 27, 2010.As a result, we are also including a revised Item 4 “Controls and Procedures” to reflect the ineffectiveness of our internal controls, and a revised “Management’s Discussion and Analysis of Financial Condition and Results of Operations” to reflect the restated financial information. Currently dated Exhibits 31.1, 31.2 and 32.1 are included in this filing. -1- SINO GREEN LAND CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2008 September 30, December 31, (Unaudited and Restated) (Restated) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Due from related parties Inventories Other current assets Total Current Assets Property and Equipment, net Advances Long-term Prepayments Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Advances from customers Due to related parties Due to shareholders - Convertible debenture - Derivative liability Total Current Liabilities Shareholders' Equity Preferred stock, par value $.001 per share, 20,000,000 shares authorized, of which 2,000,000 and 0 shares are designated as series A convertible preferred stock, with 1,000,000 and 0 share issued and outstanding as of September 30, 2009 and December 31, 2008, respectively - - Common stock, $0.001 par value, 780,000,000 shares authorized, 104,943,337 and 81,648,554 issued and outstanding as of September 30, 2009 and December 31, 2008, respectively 81,649 Common stock to be issued, 33,333.33 shares to be issued, par value $0.001 per share as of September 30, 2009 33 Additional paid in capital Other comprehensive income Retained earnings Total shareholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are integral part of these unaudited consolidated financial statements. -2- SINO GREEN LAND CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, (Restated) (Restated) (Restated) (Restated) Sales $ Cost of goods sold Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses Operating income Other income(expense) Interest expenses (income) Change in derivative liability ) ) ) Loss on debt extinguishment ) ) Others, net ) ) Total other income (expense) Net income Other comprehensive income (loss) Foreign currency translation gain (loss) ) Comprehensive income $ Net income per share Basic $ Diluted $ Weighted average number of shares outstanding Basic Diluted The accompanying notes are integral part of these unaudited consolidated financial statements. -3- SINO GREEN LAND CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) SEPTEMBER 30, Cash flows from operating activities (Restated) (Restated) Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Bad debt recovery - (47,586 ) Depreciation Amortization Change in derivative liability Debt discount (part of interest expense) (32,948 ) - Amortization of the stock award for director - Stock award to be issued to director 33 - Loss on debt extinguishment - Decrease / (Increase) in current assets Accounts receivable Other receivable (322,291 ) - Inventories Other current assets Advances (1,935,079 ) (20,553 ) Long-term prepaid expense (3,373,918 ) (5,413,252 ) Increase (decrease) in current liabilities Accounts payable & accrued expense (463,324 ) Advances from customer (7,651 ) (14,780 ) Tax payables - Other payables (52,466 ) - Net cash (used in) operating activities (1,628,417 ) (457,779 ) Cash flows from investing activities Acquisition of plant, property, and equipment - (4,207 ) Net cash used in investing activities - (4,207 ) Cash flows from financing activities Proceeds from (payment to) issuance of convertible note ) Proceeds from sale of preferred stock, warrants and options,net of offering costs Proceeds from sale of common stock and warrants, net of offering cost - Proceeds from loan from related parties (51,661 ) Net cash provided by financing activities Effect of exchange rate change on cash and cash equivalents (234,945 ) (24,088 ) Net increase in cash and cash equivalents (144,634 ) Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ Supplement disclosure of cash flow information Interest expense paid $ $
